 
Exhibit 10.64
 
English summary of leases “Mietvertrag für Gewerberäume zwischen Herrn
Horst Theilemann und FAST Multimedia Aktiengesellschaft und Pinnacle
Systems GmbH” and “Mietvertrag für Gewerberäume zwischen Herrn Horst
Theilemann und FAST Multimedia Aktiengesellschaft”
 
Industrial Lease Contract
between
Mr. Horst Theilemann
Rüdesheimer Straße 11-13, 80686 Munich
(the “Lessor”)
and
FAST Multimedia Aktiengesellschaft
Mr. Reiner Bielmeier, Board Representative
Rüdesheimer Straße 11-13, 80686 Munich
(the “Former Lessee”)
and
Pinnacle Systems GmbH
Mr. Oliver Hellmold and Christoph Schwieter, Authorized Representatives
Frankfurter Straße 3 c, 38122 Braunschweig
(the “New Lessee”)
 
Section 1:  Preamble
Under the lease contract of December 19, 1997, Fast Multimedia AG leased
property (plot number 8502/5 and a part of plot number 8506) located at
Rüdesheimer Straße 11-13, 80686 Munich. The lease contract was amended six times
between 1998-1999. Upon inspection of the leased premises, the parties accepted
the lease contract by signing the document prepared by the professional expert
Christian Schiessel. The lease is for the period August 1, 1998 until July 31,
2008, although it may be extended or cancelled in accordance with the provisions
in Section 3. According to FAST Multimedia AG, Pinnacle Systems, Inc., 280 North
Bernardo Avenue, Mountatin View, California 94043, U.S.A. took over the property
of the Former Lessee on October 1, 2001. FAST Multimedia AG wishes to be
discharged from the contract, with Pinnacle Systems GmbH, Frankfurter Straße 3
c, 38122 Braunschweig taking over the lease contract for its European
headquarters.
 
Section 2:  Assumption of the Contract
Fast Multimedia AG will be discharged from the lease contract described in
Section 1 from midnight, November 1, 2001. Pinnacle Systems GmbH of Braunschweig
will assume the lease contract described in Section 1 from midnight, November 1,
2001, in the place of the Former Lessee. The Lessor consents to the assumption
of the contract by the New Lessee. All rights and obligations of the Former
Lessee will be transferred to the New Lessee with the result that the New Lessee
will be treated as if it had been the lessee from the beginning of the lease
contract. Except as outlined here, the Lessor assures that all outstanding
obligations until October 31, 2001 are settled and that the Lessor has no claims
against the New Lessee arising during this time. The parties agree that repair
costs, etc. of the property itself will not be calculated as at November 1,
2001, and that these costs will be directly assumed by the New Lessee as its own
costs. The operational costs and additional costs for the current year will be
divided between the Former Lessee and the New Lessee internally, and the New
Lessee assumes the duty to pay fully upcoming operational and additional costs,
including



--------------------------------------------------------------------------------

 
those costs incurred but not yet due prior to the assumption of the lease. The
New Lessee must transfer a deposit in the amount of 385,082.01 German marks to a
German bank as a condition of the lease contract. Because transfer of the stated
amount is not possible because of technical reasons on October 31, 2001, the New
Lessee must transfer 385,082.01 as a cash deposit to Michael Ehrlich, attorney
for the Lessor. This deposit must remain available on a daily basis, shall not
accrue interest and should be transferred to the New Lessee upon the provision
of the lease contract safety deposit by the New Lessee. Michael Ehrlich must
consent to the parties’ instructions for payment of the deposit he holds, and in
the case of dispute between the Lessor and New Lessee, Michael Ehrlich is
authorized to transfer the deposit in the form of a trust to a court of law,
whereupon Michael Ehrlich is discharged from obligations under the lease
contract deposit.
 
Section 3:  Final Provisions
The agreement will be governed by German law, and all disputes under the
agreement are to be settled by Munich courts. The agreement consists of the
lease contract of December 19, 1997, with its 8 attachments, the agreement to
accept the leased property of August 3, 1998 and the various amendments to the
lease contract.
 
Date and signatures
 
 
Industrial Lease Contract
between
Mr. Horst Theilemann
Rüdesheimer Straße 11-13, 80686 Munich
(the “Lessor”)
and
FAST Multimedia Aktiengesellschaft
Mr. Matthias Zahn and Mr. Peter Kronfeld, Board Representatives
Landsberger Straße 76, 80339 Munich
(the “Lessee”)
 
Section 1:  Leased Property
The property to be leased is located at Rüdesheimer Straße 11-13, 80686 Munich
(plot number 8502/5 and a part of plot number 8506). The leased property
includes a courtyard (subject to the lease with the city of Munich described
below), office space, an attic, a basement, a garage, parking spaces, ramps, and
general walkways such as staircases. The leased property does not include
certain parking spaces located on the property, and the Lessor retains certain
rights of access. The Lessee consents to rent the property as described in this
agreement and is liable for rent, operational costs and additional costs. The
Lessor is the owner of the property at Rüdesheimer Straße 11-13. The adjoining
courtyard to the property of plot number 8506 belongs in part to the City of
Munich. Under a lease agreement that may be cancelled on an annual basis, the
City of Munich has leased the adjoining courtyard to the property of plot number
8506 to the Lessor. If the lease between the Lessor and the City of Munich of
the adjoining courtyard to the property of plot number 8506 is cancelled for any
reason, the said property will no longer be included in the lease between the
Lessor and Lessee, the monthly rent will be adjusted downward although the
Lessee will have no



--------------------------------------------------------------------------------

 
claims of damages or further compensation, the remainder of this lease between
the Lessor and Lessee remains valid for all other leased property described
herein with the exception of the courtyard leased to the Lessor by the City of
Munich. The Lessor has consented to the Lessee’s plans to replace the locks and
keys to the property with an electronic card system. Upon assumption of the
lease, the Lessee bears the burden of any changes to the leased property
required by the Lessee for use of the property. The Lessor assumes no liability
for any public law prerequisites or licenses applicable to the Lessee’s use of
the property. Prior to the beginning of the lease period, the Lessor, at his own
costs, will renovate the property.
 
Section 2:  Purpose of the Lease
The property to be leased will be used as offices and work areas for electronics
development, production and storage. The Lessee agrees to use the property for
these purposes only, and if the property is used by a third party, the third
party must also use the property for the same purposes only. The Lessee may not
sublet the property without the Lessor’s permission, and the Lessor may not
withhold his permission except for important reasons. The Lessor may also
withdraw his permission for important reasons. The same terms of this lease
agreement will apply to any sublets.
 
Section 3:  Period, Assumption and Cancellation of the Lease
The lease begins on August 1, 1998, and the property will be available no later
than August 1, 1998 or the Lessor must pay damages, which will be no higher than
1,000,000 German marks. The lease is for ten years and ends on May 31, 2008
although the lease will be automatically extended each year thereafter for
periods of one year only unless either of the parties cancels in writing no less
than 12 months before the end of the lease. The lease may not be cancelled
during the agreed upon time except for important reasons set out in the lease
contract. If the Lessor is unable to rent the property or only able to rent the
property at a lower price following a cancellation for important reasons, the
Lessee is liable for the difference the Lessor would have received if the
property had been rented for the contract price.
 
Section 4:  Rent
The gross cost of the rent is 128,360.70 German marks including VAT monthly, and
the Lessee is responsible for all operational and additional costs. The rent is
to be paid to the Lessor’s bank account. The rent may be adjusted upward or
downward according to a prescribed formula in the lease agreement to reflect
changes in the cost of living as determined by the index for the cost of living
for private Households of the Federal Office of Statistics (Statistisches
Bundesamt). The Lessee may only demand a reduction of rent in writing. The rent
and additional costs must be received in the Lessor’s bank account no later than
the third workday of each month.
 
Sections 5-7:  Condition of the Property, Deposit and Insurance
The Lessee is responsible for keeping the property in good condition. The Lessee
must provide a safety deposit of 385,082.10 German marks. The Lessee is
responsible for holding adequate insurance for the period of the lease.
 
Sections 8-10:  Use of the Garage, Signs and Mailboxes, and Licenses
The garage may be used for keeping vehicles there, and the Lessee is required to
use reasonable care to avoid damage and will be liable for any such damage. The
wall spaces outside the property rented are not included in the lease. The
Lessee may hang



--------------------------------------------------------------------------------

 
signs and a mailbox at prescribed locations, and the Lessee is responsible for
any costs associated with such. The Lessor will not be liable for damages with
regard to any licenses for the Lessee.
 
Sections 11-14:  Maintenance and Changes in the Property and Entry into the
Property
The Lessee is responsible for keeping the property clean and in good condition
and is liable for any damage to the property. The Lessor is required to make
house improvements such as painting, hanging wallpaper, etc. at regular
intervals of 5 years. Changes in the property by the Lessee are only allowed
with the Lessor’s permission, and the Lessee is responsible for securing any
necessary licenses. The Lessor retains the right to make improvements on the
property during the term of the lease, even without obtaining the consent of the
Lessee although the Lessor is required to give the Lessee notice before such
improvements are made. The Lessor has the right to show other potential tenants
the property during normal business hours after obtaining the Lessee’s
permission.
 
Section 15:  Termination of the Lease
Upon termination of the lease, the Lessee must make certain repairs, including
painting the walls and installing new carpet. The Lessee must leave the property
in clean and good condition upon termination of the lease. The Lessee is
responsible for taking away any items installed in or on the property by him
during the tenancy. The Lessor may store items left on the premises after
termination of the lease at the Lessee’s expense or auction them or dispose of
them.
 
Sections 16-20:  Other Details
The Lessee assumes the general liability for damage to third parties in
connection with the premises and is responsible for keeping the walkways around
the property clear, including removing snow in the winter. The Lessee must
follow the rules of the house. The Lessee must inform the Lessor without delay
of any legal changes to the form of the Lessee. If the Lessee’s business in part
or whole is transferred to another, this lease agreement is not transferred also
unless the Lessor gives his prior permission. If the cancellation agreement
concerning the lease between the Lessor and Signalbau Huber AG (the former
lessee) is not shown to the Lessee by the Lessor in a prescribed period of time,
the Lessee and Lessor have respective cancellation rights ending on February 28,
1998 at the latest.
 
Section 20:  Final Provisions
The agreement will be governed by German law, and all disputes under the
agreement are to be settled by Munich courts.
 
Date and signatures